Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Nicole T. Cave on 02/18/2021.
Amended Claims
1. (Currently amended) An integrated circuit product comprising:
an integrated circuit comprising:
an integrated circuit interface comprising a plurality of power supply input
terminals, a plurality of power delivery terminals, and an energy harvest
output terminal;
a wireless communications circuit configured to harvest energy received in a
wireless communications signal and to provide harvested energy to the
energy harvest output terminal;
a selection circuit coupled to the integrated circuit interface and configured to
selectively provide power to the plurality of power delivery terminals
based on power received from the plurality of power supply input
terminals in response to a control signal; and
a control circuit configured to generate the control signal based on a first level of
the harvested energy, any signals received on the plurality of power supply
input terminals, and predetermined rules,
wherein the control circuit configures the selection circuit to provide power to a first set
of circuits of a first power domain based on a first predetermined event of the
predetermined rules,
wherein the control circuit configures the selection circuit to provide power to a second
set of circuits of a second power domain based on a second predetermined event
of the predetermined rules, and
wherein the control circuit configures the selection circuit to provide power to a third set
of circuits of a third power domain based on a third predetermined event of the
predetermined rules.
2. (Previously presented) The integrated circuit product, as recited in claim 1, further
comprising:
a reservoir configured to receive the harvested energy from the energy harvest output
terminal, to store the harvested energy, and to deliver power to a corresponding
power supply input terminal of the plurality of power supply input terminals,
wherein the selection circuit receives power from the reservoir via the corresponding
power supply input terminal.
3. (Original) The integrated circuit product, as recited in claim 1, further comprising:
a controller unit coupled to a corresponding power delivery terminal of the plurality of
power delivery terminals,
wherein the integrated circuit further comprises a non-volatile memory, and
wherein the wireless communications circuit is configured to access the non-volatile
memory while the controller unit is powered off.
4. (Original) The integrated circuit product, as recited in claim 3, wherein the integrated
circuit further comprises:

control circuit, the communications interface being configured to communicate
between the integrated circuit and the controller unit.
5. (Original) The integrated circuit product, as recited in claim 3, further comprising:
a component coupled to a second corresponding power delivery terminal of the plurality
of power delivery terminals.
6. (Original) The integrated circuit product, as recited in claim 1, further comprising:
a secondary power source coupled to a power supply input terminal of the plurality of
power supply input terminals, wherein the control circuit is configured to monitor
a power level of the secondary power source.
7. (Original) The integrated circuit product, as recited in claim 1, wherein the wireless
communications signal comprises signals having frequencies in a Radio-Frequency Identification
(RFID) frequency band and the wireless communications circuit detects the wireless
communications signal in a near field region.
8. (Original) The integrated circuit product, as recited in claim 1, wherein the
predetermined rules include transitioning a power state of the integrated circuit in response to a
first level of available power exceeding a first predetermined power level and the first level of
available power being less than a second predetermined power level.
9. (Currently amended) A method for operating an integrated circuit system comprising:
selectively providing power to at least one power supply delivery terminal of a plurality

supply input terminal of a plurality of power supply input terminals in response to
a control signal; and
generating the control signal by a control circuit based on a first level of harvested energy
harvested from a wireless communications signal received by a wireless
communications circuit, any power received on the plurality of power supply
input terminals, and predetermined rules,
wherein power is selectively provided to a first set of circuits of a first power domain
based on a first predetermined event of the predetermined rules,
wherein power is selectively provided to a second set of circuits of a second power
domain based on a second predetermined event of the predetermined rules, and
wherein power is selectively provided to a third set of circuits of a third power domain
based on a third predetermined event of the predetermined rules.
10. (Original) The method, as recited in claim 9, wherein the selectively providing power
includes providing power to a first power delivery terminal of the plurality of power delivery
terminals, the first power delivery terminal being coupled to a controller unit, the method further
comprising:
waking the controller unit from an unpowered state; and
communicating with the controller unit by the wireless communications circuit and the
control circuit using a shared communications interface.

waking the control circuit from an unpowered state in response to receiving [[a]]the
wireless communication signal;
harvesting power from the wireless communications signal;
storing the harvested power in a reservoir coupled to an energy harvest output terminal;
and
receiving power from the reservoir using a power supply input terminal of the plurality of
power supply input terminals.
12. (Original) The method, as recited in claim 11, further comprising:
communicating a power level of the reservoir and presence of any signals received on the
plurality of power supply input terminals externally to the integrated circuit
system.
13. (Canceled)
14. (Currently amended) The method, as recited in claim [[13]]11, wherein the first
predetermined event includes a power level of the reservoir and any signals received on the
plurality of power supply input terminals exceeding a first threshold power level and being
below a second threshold power level.
15. (Currently amended) The method, as recited in claim 14, wherein the second
predetermined event includes [[a]]the power level of the reservoir and any signals received on

being below a third threshold power level.
16. (Currently amended) The method, as recited in claim 15, wherein the second
predetermined event includes [[a]]the power level of the reservoir and any signals received on
the plurality of power supply input terminals exceeding the third threshold power level.
17. (Original) The method, as recited in claim 9, further comprising:
accessing a non-volatile memory while a controller unit is powered off.
18. (Currently amended) An integrated circuit system comprising:
a plurality of power supply input terminals;
a plurality of power delivery terminals;
a storage element;
a switching circuit responsive to a control signal to couple a reservoir or a secondary
power source to provide power using
the plurality of power supply input terminals and a plurality of power delivery
terminals; and
a processor configured to execute instructions stored in the storage element, the
instructions being executable by the processor to cause the processor to:
generate the control signal based on a first level of harvested energy harvested
from a wireless communications signal received by a wireless
communications circuit, any power received on the plurality of power
supply input terminals, and predetermined rules,
wherein the control signal configures the switching circuit to provide power to a first set
of circuits of a first power domain based on a first predetermined event of the
predetermined rules,
wherein the control signal configures the switching circuit to provide power to a second
set of circuits of a second power domain based on a second predetermined event
of the predetermined rules, and
wherein the control signal configures the switching circuit to provide power to a third set
of circuits of a third power domain based on a third predetermined event of the
predetermined rules.
19. (Currently amended) The integrated circuit system, as recited in claim 18, further
comprising:
the reservoir; and
the secondary power source[[;]]


wherein the first set of circuits includes circuits within the wireless communications
circuit that are used to access a non-volatile memory, and
wherein the second set of circuits includes an external controller unit.
20. (Currently amended) The integrated circuit system, as recited in claim 19, further
comprising:
[[a]]the wireless communications circuit configured to harvest energy from the wireless
communications signal
[[a]]wherein the external controller unit is coupled to a corresponding power delivery

wherein the wireless communication circuit is configured to access non-volatile memory
while the controller unit is powered off based on a communication received via
the wireless communications circuit.
Allowable Subject Matter
Claims 1-12 & 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Lenk et al., Tanaka et al., Walley et al., Junk et al. and Sabripour fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - An integrated circuit product comprising:
an integrated circuit comprising:
a control circuit configured to generate the control signal based on a first level of
the harvested energy, any signals received on the plurality of power supply
input terminals, and predetermined rules,
wherein the control circuit configures the selection circuit to provide power to a first set
of circuits of a first power domain based on a first predetermined event of the
predetermined rules,
wherein the control circuit configures the selection circuit to provide power to a second
set of circuits of a second power domain based on a second predetermined event
of the predetermined rules, and
wherein the control circuit configures the selection circuit to provide power to a third set
of circuits of a third power domain based on a third predetermined event of the

Part of Claim 9 - A method for operating an integrated circuit system comprising:
generating the control signal by a control circuit based on a first level of harvested energy harvested from a wireless communications signal received by a wireless
communications circuit, any power received on the plurality of power supply
input terminals, and predetermined rules,
wherein power is selectively provided to a first set of circuits of a first power domain
based on a first predetermined event of the predetermined rules,
wherein power is selectively provided to a second set of circuits of a second power
domain based on a second predetermined event of the predetermined rules, and
wherein power is selectively provided to a third set of circuits of a third power domain
based on a third predetermined event of the predetermined rules.
Part of Claim 18 - An integrated circuit system comprising:
the instructions being executable by the processor to cause the processor to:
generate the control signal based on a first level of harvested energy harvested
from a wireless communications signal received by a wireless
communications circuit, any power received on the plurality of power
supply input terminals, and predetermined rules,
wherein the control signal configures the switching circuit to provide power to a first set
of circuits of a first power domain based on a first predetermined event of the
predetermined rules,
wherein the control signal configures the switching circuit to provide power to a second
set of circuits of a second power domain based on a second predetermined event

wherein the control signal configures the switching circuit to provide power to a third set
of circuits of a third power domain based on a third predetermined event of the
predetermined rules.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - An integrated circuit product comprising:
an integrated circuit comprising:
an integrated circuit interface comprising a plurality of power supply input
terminals, a plurality of power delivery terminals, and an energy harvest
output terminal;
a wireless communications circuit configured to harvest energy received in a
wireless communications signal and to provide harvested energy to the
energy harvest output terminal;
a selection circuit coupled to the integrated circuit interface and configured to
selectively provide power to the plurality of power delivery terminals
based on power received from the plurality of power supply input
terminals in response to a control signal; and
a control circuit configured to generate the control signal based on a first level of
the harvested energy, any signals received on the plurality of power supply
input terminals, and predetermined rules,
wherein the control circuit configures the selection circuit to provide power to a first set
of circuits of a first power domain based on a first predetermined event of the

wherein the control circuit configures the selection circuit to provide power to a second
set of circuits of a second power domain based on a second predetermined event
of the predetermined rules, and
wherein the control circuit configures the selection circuit to provide power to a third set
of circuits of a third power domain based on a third predetermined event of the
predetermined rules.
Claim 9 - A method for operating an integrated circuit system comprising:
selectively providing power to at least one power supply delivery terminal of a plurality
of power delivery terminals based on power received from at least one power
supply input terminal of a plurality of power supply input terminals in response to
a control signal; and
generating the control signal by a control circuit based on a first level of harvested energy
harvested from a wireless communications signal received by a wireless
communications circuit, any power received on the plurality of power supply
input terminals, and predetermined rules,
wherein power is selectively provided to a first set of circuits of a first power domain
based on a first predetermined event of the predetermined rules,
wherein power is selectively provided to a second set of circuits of a second power
domain based on a second predetermined event of the predetermined rules, and
wherein power is selectively provided to a third set of circuits of a third power domain
based on a third predetermined event of the predetermined rules.
Claim 18 - An integrated circuit system comprising:
a plurality of power supply input terminals;
a plurality of power delivery terminals;
a storage element;
a switching circuit responsive to a control signal to couple a reservoir or a secondary
power source to provide power using the plurality of power supply input terminals and a plurality of power delivery terminals; and
a processor configured to execute instructions stored in the storage element, the
instructions being executable by the processor to cause the processor to:
generate the control signal based on a first level of harvested energy harvested
from a wireless communications signal received by a wireless
communications circuit, any power received on the plurality of power
supply input terminals, and predetermined rules,
wherein the control signal configures the switching circuit to provide power to a first set
of circuits of a first power domain based on a first predetermined event of the
predetermined rules,
wherein the control signal configures the switching circuit to provide power to a second
set of circuits of a second power domain based on a second predetermined event
of the predetermined rules, and
wherein the control signal configures the switching circuit to provide power to a third set
of circuits of a third power domain based on a third predetermined event of the
predetermined rules.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838